Title: From Alexander Hamilton to James McHenry, 19 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 19th. 1799—
          
          Col. Read proposes Lieutenant Long as Adjutant, and Dr. Cutlar as Surgeon to his regiment. I would recommend that these nominations be Confirmed. I believe I have mentioned to you Carleton Walker as the person designated by the officers of the sixth regiment to fill the office of Paymaster. I wish your sanction to this nomination. I have written to the different commandants requesting each of them to propose two persons as Cadets; and have requested directed that the — parties be given to understand that Merit and not succession will be the rule of promotion.
          Secry of War
        